Appeal by the defendant from a resentence of the Supreme Court, Suffolk County (Cohen, J.), imposed June 27, 2011, upon his convictions of attempted murder in the second degree, aggravated assault on a police officer, attempted aggravated assault on a police officer, criminal use of a firearm in the first degree, robbery in the first degree, assault in the first degree (two counts), and criminal possession of a weapon the second degree, after a nonjury trial, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed by the same court (Jones, Jr., J.), on June 15, 2000.
Ordered that the resentence is affirmed.
The defendant has failed to preserve for appellate review his present challenge to the Supreme Court’s imposition of post-release supervision upon his resentencing (see CPL 470.05 [2]). In any event, the defendant was properly resentenced (see Penal Law § 70.45 [1]; People v Thomas, 66 AD3d 1244 [2009]). Mastro, J.P, Angiolillo, Chambers and Cohen, JJ., concur.